DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 March 2022 has been entered.

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Uchiumi fails to recognize a blue hazard risk.  The examiner disagrees with the premise of this argument.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Whether Uchiumi recognizes that blue light with a wavelength between 430-460 nm poses a blue hazard risk, the fact remains that Uchiumi discloses values within the claimed range and thus anticipates the claimed range.  Furthermore, Ishak does recognize blue hazard risk within the claimed range and would motivate one of ordinary skill to reduce the blue hazard to reduce the macular degeneration caused by said blue hazard even if we assume for the sake of the argument that Uchiumi does not inherently have the claimed properties.
Applicant argues that Uchiumi fails to disclose a lighting device switchable between two operation states.  The examiner disagrees.  The two operation states are shown in Uchiumi Table 3.
Applicant argues that Uchiumi fails to teach or imply a "lighting device operable in a first and a second operation state for controlling exposure to blue light ... wherein the first operation state is more energy efficient than the second operation state, and the second operation state reduces a blue light hazard risk more than the first operation state”.  The examiner disagrees.  Uchiumi describes a first operation state (bottom row of table 3) in which blue light having a wavelength of 455 nm is supplied by one of the blue light sources and the second blue light source is off and a second operation state (top row of table 3) in which the amount of blue light having a wavelength of 455 is less while the other blue light source is turned on to provide light having a wavelength of 490 nm.  “Blue hazard risk” is an inherent property of the human eye; a person need not know that light within a range of 430-460 nm causes macular degeneration for the damage to be done, and as proven by Ishak, light within the 430-460 nm range is recognized as causing macular degeneration (Ishak paragraphs 6, 26), thus the operation state with less light having a wavelength between 430-460 nm necessarily reduces the blue hazard risk.  Similarly, Fujiwara proves that common blue LEDs are most efficient at wavelengths of 400-450 and that efficiency falls off at higher wavelengths (Fujiwara paragraph 212), thus the operation state having less light having a wavelength in the 460-490 nm range necessarily is more efficient.
Uchiumi fails to disclose that a constant color correlated temperature of the white emission spectrum is maintained by controlling the dimmable green and red LEDs.   The examiner disagrees.  Uchiumi discloses controlling the dimmable green and red LEDs (Table 3) for a range of effects which explicitly includes maintaining a constant CCT (paragraph 72).
Applicant argues that inn Uchiumi, light emission intensities of all emitters are controlled to keep the brightness and color of the light substantially constant, i.e. the constant color and brightness of light are achieved by the cooperative control of light emission intensities of all emitters, rather than by controlling only the dimmable green and red LEDs as cited in claim 1.  The examiner disagrees.  Claim 1 is not controlling only the dimmable green and red LEDs; the claim explicitly requires that the blue LEDs be controlled too by “tuning of the source light with respect to a ratio between a first blue light emission peak in a wavelength range of 460-490nm and a second blue light emission peak in a wavelength range of 430-460nm”.  The controlling of the green and red LEDs in the claim is prefaced by “said tuning further comprises” (see claim 1), meaning that applicant is not only controlling the green and red LEDs, you are controlling the green and red LEDs in addition to the blue LEDs, just like Uchiumi is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Uchiumi et al. (US 2010/0063566 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Uschiumi in view of Ishak et al. (US 2008/0186448 A1) and Fujiwara (US 2003/0218180 A1).
With respect to claim 1:	Uchiumi teaches ““lighting device (100 or 200) operable in a first (Fig. 7a) and a second operation state (Fig. 7b) for controlling exposure to blue light (paragraphs 70-72), said lighting device comprising: - a light source comprising blue LEDs (101, 102, 201, 202, aka emitter 1 and emitter 2 in table 3) and dimmable green and red LEDs (103, 104, 203, 204, aka emitter 3 and emitter 4 in table 3), said light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500- 20000K (paragraph 59: [X, Y] coordinates of [0.31, 0.32] = 6740 K; see https://www.waveformlighting.com/tech/calculate-color-temperature-cct-from-cie-1931-xy-coordinates); - a control unit being configured to control a lighting element (302) being at least one of a tunable light filter, switchable lighting element (see table 3; emitter 2 switches off), dimmable lighting element (paragraph 89) for tuning of the source light with respect to a ratio between a first blue light emission peak in a wavelength range of 460-490nm and a second blue light emission peak in a wavelength range of 430-460nm (paragraphs 70, 89, table 3), said tuning further comprises an adaption in the emission intensity in the green to red part of the spectrum by controlling the dimmable green and red LEDs to compensate a shift in the CCT of the white emission spectrum caused by a tuning of the ratio between the first and second blue light emission peak upon a switch from the first to the second operation state (table 3, paragraphs 70-72), such that the CCT of the white emission spectrum is without change (paragraph 72), wherein the first operation state is more energy efficient than the second operation state (as evidenced by Fujiwara, the efficiency of the known blue LEDs is superior in the first operation state; see Fujiwara paragraph 212), and the second operation state reduces a blue light hazard risk more than the first operation state (as evidenced by Ishak, the damage caused by light in the second operation state in terms of macular degeneration is reduced when compared to the first; see Ishak paragraph 6).
In the alternative, it would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to select the high efficiency LED taught by Fujiwara as the light source of the first mode in order to obtain increased efficiency (Fujiwara paragraph 212) and to also have the second mode with more light in the higher blue wavelength range in order to cause less macular degeneration for the user (Ishak paragraph 6).
With respect to claim 2:	Uchiumi teaches “characterized in that the lighting element is at least one of a dimmable blue light emitting lighting element (101; see table 3), a switchable blue light emitting lighting element (102; see table 3), a tunable blue light filter”.
With respect to claim 3:	Uchiumi teaches “characterized in that lighting element is at least one of a dimmable lighting element of the light source, a switchable lighting element of the light source and comprises - a first lighting element issuing light having a first maximum emission peak in a wavelength range of 460-490nm during operation, and - a second lighting element issuing light having a second maximum emission peak in a wavelength range of 430-460nm during operation (see table 3)”.
With respect to claim 4:	Uchiumi teaches “characterized in that the first lighting element comprises a first LED and in that the second lighting element comprises a second LED (paragraph 75)”.
With respect to claim 5:	Uchiumi teaches “characterized in that the first emission peak is in a wavelength range of 465-475nm, and the second emission peak is in a wavelength range of 445-455nm (paragraph 24)”.
With respect to claim 6:	Uchiumi teaches “characterized in that for the mutually tuned first and second emission peak of the white emission spectrum the following requirement is essentially fulfilled: I1*R1+I2*R2 ≈ constant wherein I1 is the intensity of the emission spectrum at the first emission peak; R1 is the melatonin responsiveness at the first emission peak; I2 is the intensity of the emission spectrum at the second emission peak; R2 is the melatonin responsiveness at the second emission peak (paragraph 19)”.
With respect to claim 7:	Uchiumi teaches “characterized in that the tunable light filter is tunable for a wavelength range of < 460nm, preferably for a wavelength range of 430-460nm (the tunable light filter was one of three options in claim 2 from which claim 7 depends, of which only one was required to teach the claim.  Claim 7 inherits all the limitations of claim 2, including the other two options.  Since Uchiumi teaches dimmable and switchable light emitting elements, the claim is anticipated)”.
With respect to claim 8:	Uchiumi teaches “characterized in that the light source and the tunable light filter are mutually mechanically disconnected, and in that the lighting device is a personal wearable, wherein the personal wearable is selected from the group consisting of a cap, glasses, burka (the tunable light filter was one of three options in claim 2 from which claims 7 and 8 depend, of which only one was required to teach the claim.  Claim 8 inherits all the limitations of claim 2, including the other two options.  Since Uchiumi teaches dimmable and switchable tunable light emitting elements, the claim is anticipated)”.
With respect to claim 15:	Uchiumi teaches “wherein the control unit is configured to enable a user to switch from an energy efficient light setting to a healthier light setting by adjusting the ratio, wherein the healthier light setting reduces a risk of retinal damage in human eyes by lowering blue light in the generated source light (table 3; see paragraphs 2-7)”.

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, Ishak, and Fujiwara as applied to claim 1 above, and further in view of Maxik et al. (US 2014/0306620 A1).
With respect to claim 9:	Uchiumi as evidenced by or in light of Ishak and Fujiwara teaches “a lighting system (see claim 1 above) comprising: - a lighting device as claimed in claim 1 (see claim 1 above)”.
Uchiumi does not teach “a user carried device, and - a sensor and/or clock configured to measure or sense sensor data during operation, said sensor data comprising a location of the user carried device, (ambient) spectral lighting conditions, and exposure time of the user carried device to the (ambient) spectral lighting conditions, the sensor is further configured to provide the control unit with a sensor signal based on the sensor data which sensor signal is processed by the control unit to tune both the ratio between the first and second emission peak and their absolute emission intensity during operation”.
However, Maxik teaches “a user carried device (865), and - a sensor (855, 860, 870) and/or clock (875) configured to measure or sense sensor data during operation (paragraphs 78-79), said sensor data comprising a location of the user carried device (paragraph 79), (ambient) spectral lighting conditions (paragraph 79), and exposure time of the user carried device to the (ambient) spectral lighting conditions (paragraph 76), the sensor is further configured to provide the control unit with a sensor signal based on the sensor data which sensor signal is processed by the control unit (see Fig. 8) to tune both the ratio between the first and second emission peak (Blue1 and Blue 2 (Fig. 11)) and their absolute emission intensity during operation (paragraph 76)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by including the sensors of Maxik in order to tailor light output based on factors such as time of day, ambient light, real time input, location, etc. (Maxik paragraph 76).
With respect to claim 11:	Uchiumi does not specifically teach “characterized in that the user carried device is uploaded with personal user data, both said personal data and sensor data are processed by the control unit to adjust both the emission spectrum and intensity to the personal user during operation”.
Maxik teaches “characterized in that the user carried device is uploaded with personal user data (pargraph 80), both said personal data and sensor data are processed by the control unit to adjust both the emission spectrum and intensity to the personal user during operation (paragraphs 76, 80)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by including the user inputs of Maxik in order allow the user to select a desired configuration (Maxik paragraph 80).
With respect to claim 12:	Uchiumi does not specifically teach “characterized in that it further comprises a user interface for manual control of operation, preferably said user interface is selected from the group consisting of a smart phone, a remote control, a laptop, a tablet”.
Maxik teaches “characterized in that it further comprises a user interface for manual control of operation (paragraph 80), preferably said user interface is selected from the group consisting of a smart phone, a remote control, a laptop, a tablet”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, Ishak, and Fujiwara as applied to claims 1, 2, and 7 above, and further in view of Lau (US 2010/0289433 A1).
With respect to claim 8:	Uchiumi as evidenced by or in light of Ishak and Fujiwara teaches “characterized in that the light source and the tunable light filter are mutually mechanically disconnected (the tunable light filter was one of three options in claim 2 from which claims 7 and 8 depend, of which only one was required to teach the claim.  Claim 8 inherits all the limitations of claim 2, including the other two options.  Since Uchiumi teaches dimmable and switchable tunable light emitting elements, the claim limitation is anticipated)”.
Uchiumi does not specifically teach “in that the lighting device is a personal wearable, wherein the personal wearable is selected from the group consisting of a cap, glasses, burka”.
However, Lau teaches “in that the lighting device is a personal wearable (see Fig. 1), wherein the personal wearable is selected from the group consisting of a cap (see Fig. 1), glasses, burka”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the lighting device of Uchiumi in a cap as taught by Lau in order to illuminate a dark area while leaving both hands free (Lau paragraph 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi and Maxik as applied to claims 1, 9 above, and further in view of Spero (US 8,100,552 B2).
With respect to claim 10:	Uchiumi does not specifically teach “characterized in that the control unit sets lighting conditions of the lighting system at or below a maximum illumination level of 2000 lux”.
However, Spero teaches “characterized in that the control unit sets lighting conditions of the lighting system at or below a maximum illumination level of 2000 lux (column 24 lines 1-20)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by setting the lighting conditions to a maximum illumination level of 2000 lux or less as Spero suggests in order to provide appropriate illumination for general office lighting (300-500 lux) or specific task lighting (1000 lux; Spero column 24 lines 1-20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, Fujiwara, Ishak and Maxik as applied to claims 1, 9 above, and further in view of Recker et al. (US 2009/0059603 A1).
With respect to claim 12:	Uchiumi in view of Ishak, Fujiwara and Maxik teaches “a lighting system as claimed in claim 9 (see above); characterized in that it further comprises a user interface for manual control of operation (Maxik paragraph 80)”.
Uchiumi in view of Ishak, Fujiwara and Maxik does not specifically teach “wherein said user interface is selected from the group consisting of a smart phone, a remote control, a laptop, a tablet”.
However, Recker teaches “wherein said user interface (200) is selected from the group consisting of a smart phone, a remote control (see Fig. 2), a laptop, a tablet”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by using Recker’s remote control in order to control the lighting device remotely (Recker paragraph 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875